OPINION — AG — ** COMPETITIVE BIDDING ** (1) A BOARD OF EDUCATION (SCHOOL BOARD), AFTER INVITING OR ADVERTISING FOR BIDS FOR THE CONSTRUCTION OF A BUILDING COSTING MORE THAN $1,000.00 AND REJECTING ALL BIDS RECEIVED "AS BEING TOO HIGH", CANNOT PRIVATELY NEGOTIATE A CONTRACT FOR THE CONSTRUCTION OF SUCH BUILDING WITH A CONTRACTOR WHO DID NOT ORIGINALLY SUBMIT A BID, FOR AN AMOUNT LESS THAN THE LOWEST AMOUNT THAT WAS BID; OR WITH A CONTRACTOR WHO DID SUBMIT A BID PURSUANT TO THE ADVERTISEMENT. (2) BEFORE MAKING A CONTACT FOR CONSTRUCTION OF THE BUILDING, THE BOARD OF EDUCATION SHOULD AGAIN OBTAIN A SEALED PROPOSALS AND SHOULD `NOT' MAKE THE CONTRACT WITH ANY CONTRACTOR OTHER THAN THE LOWEST RESPONSIBLE BID. (BIDDERS, OUTSIDE CONTRACTOR, PRIVATE) CITE: 70 O.S. 4-28 [70-4-28] (EXPENDITURE) (J. H. JOHNSON)